On June 14,1991, the Defendant was sentenced to ADC-91-107, Bail Jumping, five (5) years revoked; CDC-91-49, Criminal Mischief, ten (10) years revoked; the sentences shall be served consecutively. Before the defendant may be eligible for parole he must successfully complete alcohol treatment at the Prison; credit is given for all time served.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Mike McGrath.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed because Mike McGrath was present. The defendant stated he wanted his application dismissed.
It is the unanimous decision of the Sentence Review Division that the petitioner’s request is hereby granted and the Petition for Sentence Review shall be dismissed with prejudice.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.